J-S14027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    DONALD PORTER                                :
                                                 :
                       Appellant                 :   No. 274 EDA 2018

            Appeal from the Judgment of Sentence August 10, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004047-2011


BEFORE:      LAZARUS, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                                   FILED MAY 10, 2019

        Appellant Donald Porter appeals from the judgment of sentence entered

after the trial court resentenced him for his conviction of robbery—threat of

immediate serious injury.1 Appellant’s counsel has filed a petition to withdraw

and an Anders/Santiago2 brief.                 We affirm and grant the petition to

withdraw.

        The facts underlying Appellant’s convictions are well known to the

parties and need not be restated in detail in this appeal. Briefly, on July 9,

2010, at approximately 3:00 a.m., Appellant approached the victim as the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 3701(a)(1)(ii).

2Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
J-S14027-19



victim was walking through a playground.         Appellant pointed a gun at the

victim and ordered him to “give it up.” When the victim asked what he was

supposed to give up, Appellant demanded money. The victim attempted to

grab the gun from Appellant’s hands. The gun fired during the struggle and

the victim was struck in his left thumb, third, fourth, and fifth fingers. The

victim underwent surgery to repair the ligaments in his hand, but his hand

lost some of its functions.

        Appellant was charged with robbery, as well as possession of a firearm

prohibited, firearms not to be carried without a license, carrying firearms in

public in Philadelphia, and possessing an instrument of crime.3 A jury found

Appellant guilty of the foregoing offenses. On June 14, 2013, the trial court

sentenced Appellant to an aggregate term of twelve to twenty-four years’

imprisonment.      Specifically, the court sentenced Appellant to a mandatory

minimum sentence of five to ten years’ incarceration for robbery based on 42

Pa.C.S. § 9712 (sentences for offenses committed with firearms). The court

also imposed consecutive sentences of four to eight years’ incarceration for

persons not to possess firearms and three to six years’ incarceration for

carrying a firearm without a license. The trial court imposed no further penalty

for carrying a firearm in Philadelphia or possessing an instrument of crime.

        Appellant filed a direct appeal challenging the discretionary aspects of

his sentence, arguing, in part, that the aggregate sentence was manifestly
____________________________________________


3   18 Pa.C.S. §§ 6105(a)(1), 6106(a)(1), 6108, and 907(a), respectively.


                                           -2-
J-S14027-19



excessive. This Court affirmed Appellant’s judgment of sentence on August

19, 2014. See Commonwealth v. Porter, 2324 EDA 2013 (Pa. Super. filed

Aug. 19, 2014) (unpublished mem.). The Pennsylvania Supreme Court denied

Appellant’s petition for allowance of appeal on January 7, 2015.             See

Commonwealth v. Porter, 106 A.3d 725 (Pa. 2015).

        Appellant filed a Post Conviction Relief Act4 (PCRA) petition on December

17, 2015, asserting that the mandatory minimum sentence for his robbery

conviction was illegal under Alleyne v. United States, 570 U.S. 99 (2013)

and Commonwealth v. Valentine, 101 A.3d 801 (Pa. Super. 2014). The

PCRA court appointed counsel, who filed an amended PCRA petition on

November 15, 2016. The Commonwealth agreed that Appellant should be

resentenced, and the trial court resentenced Appellant for robbery on August

10, 2017.

        At the resentencing hearing, the trial court again imposed a sentence of

five to ten years’ imprisonment for robbery. The court reasoned:

        The only issue before the [c]ourt was resentencing on the robbery
        charge, because as you pointed out very intelligently, that that
        sentence had to be vacated and had to be resentenced because of
        the changes with the [Alleyne] case. So we’re here really on that.
        So in imposing a sentence, the [c]ourt takes into account -- aside
        from everything everyone said, the [c]ourt takes into account
        everything that was said at the time of the trial, the time of the
        sentencing in the past[, which included a presentence
        investigation (PSI)]. The [c]ourt takes into account the need to
        protect the community, the gravity of the offense’s impacts upon
        the victim, and your rehabilitation needs. And the [c]ourt
____________________________________________


4   42 Pa.C.S. §§ 9541-9546.


                                           -3-
J-S14027-19


       appreciates everything that has been said about you being a
       changed person, etcetera. And that it’s helpful to always move in
       the direction of being a model citizen in society. And it looks like
       you’re working in doing that.

       Obviously, with the opportunity to resentence on robbery, the
       [c]ourt has a wide range. The [c]ourt could go below the sentence
       or the mandatory ranges, as [Appellant’s counsel] really would--
       and your family and yourself would like the [c]ourt to do.
       Otherwise, you wouldn’t be here. The [c]ourt can give the same
       sentence, because it’s right within the standard range or the
       [c]ourt can apply the deadly weapon possessed guideline which is
       even higher than the sentence the [c]ourt had imposed. The
       [c]ourt has free range to do any of those three things. [5]

       So I know the Commonwealth has not asked for the [c]ourt to
       impose the deadly weapon possessed [enhancement]. They
       haven’t asked directly, but I think a fair reading of the argument
       of [the Commonwealth] is they’ve--they’ve really asked implicitly.
       So and the [c]ourt appreciates that, but balancing that implicit
       request is the fact--is all the work that you’ve done . . . . So when
       I consider everything, there’s no need to make any changes at all
       with the sentence.

       So in considering all of the factors the [c]ourt has mentioned, the
       [c]ourt will impose a sentence in the standard range of five to 10
       years on the robbery. That will run consecutive to the four to eight
       years on the 6105 charge, the three to six years on the 6106
       charge. So the total sentence will remain as it was before of 12 to
       24 years.

Sentencing Hr’g, 8/10/17, at 28-30.
____________________________________________


5 At the resentencing hearing, Appellant’s counsel represented that the
standard range minimum sentence applicable to the robbery charge was forty-
eight to sixty months, plus or minus twelve months. N.T., 8/10/17, at 7; see
also Sentencing Guidelines, 6th ed. revised (eff. Dec. 5, 2008) (Guidelines).
The deadly weapon possessed enhancement called for a minimum sentence
between fifty-seven and sixty-nine months. See N.T., 8/10/17, at 8. The
Commonwealth noted that the deadly weapon used enhancement could also
apply. Id.; see also Guidelines (indicating that the deadly weapon used
enhancement called of a minimum sentence between sixty-six and seventy-
eight months).



                                           -4-
J-S14027-19



       Appellant filed a post-sentence motion asserting that the sentence was

excessive.6     See Post-Sentence Mot., 8/10/17, at 3.             Appellant’s post-

sentence motion was denied by operation of law on January 16, 2018.

       Appellant’s counsel filed the instant direct appeal on January 19, 2018.

The trial court entered an order requiring Appellant to file a Pa.R.A.P. 1925(b)

statement within twenty-one days.              Counsel filed a statement pursuant to

Pa.R.A.P. 1925(c)(4) indicating his intent to file an Anders brief in lieu of a

statement of matters complained of on appeal. The trial court did not file an

opinion pursuant to Pa.R.A.P. 1925(a).7

       On appeal, Appellant’s counsel has filed a petition to withdraw and an

Anders/Santiago brief. We note that we may not review the merits of the

underlying issues without first examining counsel’s petition to withdraw.

Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en

banc). Counsel must comply with the technical requirements for petitioning

to withdraw by (1) filing a petition for leave to withdraw stating that, after

making a conscientious examination of the record, counsel has determined

____________________________________________


6 Specifically, in his post-sentence motion, Appellant suggested that the
sentence was excessive “in recognition of his age, mental health disabilities,
rehabilitation to date, completion of programs offered to him at his facility,
maturation since his arrest, continued familial support, and nearly
unblemished record over the past seven and one-half years in correctional
facilities.” See Post-Sentence Mot., 8/10/17, at 3.

7Where counsel files a Rule 1925(c)(4) statement of intent to file an Anders
brief, “a trial court opinion is not necessary.” Commonwealth v. McBride,
957 A.2d 752, 758 (Pa. Super. 2008).


                                           -5-
J-S14027-19



that the appeal would be frivolous; (2) providing a copy of the brief to

Appellant; and (3) advising Appellant that he has the right to retain private

counsel, proceed pro se, or raise additional arguments that Appellant

considers worthy of the court’s attention. See Commonwealth v. Yorgey,

188 A.3d 1190, 1195-96 (Pa. Super. 2018) (en banc).

      Additionally, counsel must file a brief that meets the requirements

established by the Pennsylvania Supreme Court in Santiago, namely:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361. Only after determining that counsel has satisfied

these technical requirements, may this Court “conduct an independent review

of the record to discern if there are any additional, non-frivolous issues

overlooked by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250

(Pa. Super. 2015) (citations and footnote omitted); accord Yorgey, 188 A.3d

at 1197.

      Counsel has complied with the procedures for seeking withdrawal by

filing a petition to withdraw, sending Appellant a letter explaining his rights,

and supplying Appellant with a copy of the Anders/Santiago brief. See id.

at 1195-96. Moreover, counsel’s Anders/Santiago brief complies with the

requirements of Santiago.      Counsel includes a summary of the relevant


                                     -6-
J-S14027-19



factual and procedural history, refers to the portions of the record that could

arguably support Appellant’s claim, and sets forth the conclusion that the

appeal is frivolous. Counsel explains his reasoning and supports his rationale

with citations to the record and pertinent legal authority. Thus, counsel has

complied with the technical requirements for withdrawal, see Santiago, 978
A.2d at 361, and we will independently review the record to determine if any

non-frivolous issues are raised. See Flowers, 113 A.3d at 1250.

       Counsel identifies one issue in the Anders/Santiago brief, which

focuses on the discretionary aspects of Appellant’s sentence.      Specifically,

counsel indicates that Appellant intends to argue that the court’s decision to

resentence him to the same sentence for robbery constituted an excessive

sentence. Anders/Santiago Brief at 35. Counsel notes that a prior panel

rejected similar arguments that the aggregate sentence was excessive. Id.

at 33. Appellant did not file a pro se response or a counseled response through

new counsel.8

       An appeal challenging the discretionary aspects of sentencing is not an

appeal as of right. Commonwealth v. Bynum-Hamilton, 135 A.3d 179,

184 (Pa. Super. 2016). Appellant must meet the requirements that the appeal

was timely, the issues were preserved, and that his brief contains a concise

____________________________________________


8 This Court previously granted Appellant’s requests for extensions of time to
respond to the Ander/Santiago brief. In the most recent order, we directed
that Appellant file a response by April 10, 2019, and that no further extensions
would be granted absent a showing of extraordinary circumstances. See
Order, 3/11/19.

                                           -7-
J-S14027-19



statement    of   the     reasons   relied   upon    for   allowance   of   appeal.

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa. Super. 2006). An

appeal challenging the discretionary aspects of a sentence must also raise a

substantial question that the sentence imposed was not appropriate under the

Sentencing Code. Commonwealth v. Cartrette, 83 A.3d 1030, 1042 (Pa.

Super. 2013) (en banc) (citation omitted).

      Instantly, Appellant has preserved his intended challenge to the

excessiveness of the sentence by filing a timely post-sentence motion and

filing a timely appeal.    Additionally, the Anders/Santiago brief includes a

concise statement of the reasons relied upon for allowance of appeal. See

Pa.R.A.P. 2119(f).      Therefore, we proceed to consider whether this appeal

raises a substantial question.

      A substantial question “exists only when an appellant advances a

colorable   argument that the        sentencing     judge’s actions were     either

inconsistent with a specific provision of the Sentencing Code or contrary to

the fundamental norms underlying the sentencing process.”                   Bynum-

Hamilton, 135 A.3d at 184 (citation omitted).                 “Generally, a bald

excessiveness claim does not raise a substantial question.” Commonwealth

v. Zeigler, 112 A.3d 656, 662 (Pa. Super. 2015) (citation omitted).

      Following our review, we agree with counsel’s assessment that

Appellant’s intended issue is frivolous. A boilerplate claim that the trial court

imposed an excessive sentence does not raise a substantial question. See id.




                                       -8-
J-S14027-19



       Even assuming the existence of a substantial question, this Court, as

noted by counsel, previously rejected Appellant’s prior challenge to the

identical aggregate sentence. Furthermore, our review of the record confirms

that the trial court expressly considered Appellant’s mitigating circumstances

and rehabilitative needs when resentencing Appellant to five to ten years’

imprisonment for robbery. See N.T. at 28-30. We see no further basis to

conclude that the sentence was clearly unreasonable.9 Therefore, Appellant’s

intended claim that the trial court abused its discretion when re-imposing a

five to ten year sentence of incarceration for robbery lacks support in the

record.

       Accordingly, we agree with counsel’s assessment that the issue

identified for appeal is frivolous. Having independently reviewed the record,

we discern no other non-frivolous issues that have been preserved for review.

See Flowers, 113 A.3d at 1250.

       Judgment of sentence affirmed. Petition to withdraw granted.

____________________________________________


9 Where a sentence is imposed within the guidelines, we may only reverse the
trial court if we find that the circumstances of the case rendered the
application of the guidelines “clearly unreasonable.” 42 Pa.C.S. § 9781(c)(2).
Our review of the reasonableness is based upon the factors contained in 42
Pa.C.S. § 9781(d), which include, among other things, “the nature and
circumstances of the offense and the history and characteristics of the
defendant.” 42 Pa.C.S. § 9781(d)(1). Reasonableness is also based upon the
trial court’s consideration of the general sentencing standards contained in 42
Pa.C.S. § 9721(b), including that the sentence imposed is consistent with the
protection of the public, the gravity of the offense, and the rehabilitative needs
of the defendant. See Commonwealth v. Baker, 72 A.3d 652, 663 (Pa.
Super. 2013).


                                           -9-
J-S14027-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/19




                          - 10 -